                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DONNA EVERHART, et al.,

             Plaintiffs,

v.                                                          CV No. 17-1134 RB/CG

JOHN DOMINGUEZ, et al.,

             Defendants.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court on the February 5, 2019 status conference,

(Doc. 79), and having conferred with counsel about a mutually convenient time and

date. IT IS HEREBY ORDERED that a status conference will be held by telephone on

Wednesday, March 6, 2019, at 3:00 p.m.

      Parties shall call Judge Garza’s AT&T line at (877) 810-9415, follow the prompts,

and enter access code 7467959, to be connected to the proceedings.

     IT IS SO ORDERED.



                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
